Exhibit 10.3

April 2018 Revision

CASH-BASED INCENTIVE COMPENSATION PLAN

FISCAL YEAR 2018

OFFICERS AND SELECTED EXECUTIVES

LEVEL 8

 

I. PURPOSE

The purpose of this cash-based incentive compensation plan (the “Plan”) is to
define a mechanism for stimulating and rewarding the achievement of business
goals by eligible employees, as proposed by the Compensation Committee of the
Board of Directors of the Company (the “Board”) and agreed by the Board.

 

II. SCOPE

This Plan includes certain executives as designated by the CEO (collectively
“Executives”) of Meridian Bioscience, Inc. and its subsidiaries (the “Company”).

 

III. ELIGIBILITY REQUIREMENTS

Eligibility for participation in this Plan is limited to elected officers and
the executives of the Company as determined in the sole discretion of the
Compensation Committee of the Board (the “Participants”).

 

  1. Employees hired after October 1, 2017 are eligible for a pro-rated bonus
based on the number of months employed during the fiscal year. The month of hire
counts as a full month regardless of the hire date.

 

  2. Executives who terminate before September 30, 2018 for any reason are not
eligible for a bonus unless the Compensation Committee approves eligibility
prior to termination and subject to the terms of any applicable Change in
Control Agreement executed with the terminating executive.

 

IV. PERFORMANCE TARGETS AND PAYOUT PERCENTAGES

The Plan consists of three components: Consolidated Net Revenues, Consolidated
non-GAAP Net Earnings and individual performance with a weighting factor
assigned to each component. The Plan is designed to payout 35% of base salary at
target. The Compensation Committee may not increase compensation payable under
this Plan in excess of amounts provided herein. As soon as practicable after the
Compensation Committee determines the targets have been met, each Participant
shall receive a cash lump sum payment of the bonus, less required withholding.
In no event shall payment be made later than two and one-half (2 1⁄2) months
following the date the Compensation Committee determines the targets have been
met; provided¸ however, the Participant may make the deferral election described
in Section VI. Except as otherwise permitted in Section III, no bonus shall be
paid to any Participant who is not actively employed by the Company on the date
the bonus is paid.

 

1



--------------------------------------------------------------------------------

Net Revenue Targets and Payout Percentages

                     Achievement        Target        Revenue        Payout  

Net Revenues

     Factor        Bonus        Weighting        %  

$*****

     to      $*****        50 %         35 %         40 %         7.0 % 

$*****

     to      $*****        100 %         35 %         40 %         14.0 % 

>$*****

             150 %         35 %         40 %         21.0 % 

Non-GAAP Net Earnings Targets and Payout Percentages

                     Achievement        Target        Net
Earnings        Payout  

Net Earnings

     Factor        Bonus        Weighting        %  

$*****

     to      $*****        50 %         35 %         40 %         7.0 % 

$*****

     to      $*****        100 %         35 %         40 %         14.0 % 

>$*****

             150 %         35 %         40 %         21.0 % 

 

Individual Performance and Payout Percentages

              Achievement                 Target                             
     Payout  

Performance Appraisal Rating

     Factor        x        Bonus        x        Weighting        =        %  

Rating

       2        50 %              35 %              20 %              3.5 % 

Rating

       3        100 %              35 %              20 %              7.0 % 

Rating

   4 or 5        150 %              35 %              20 %              10.5 % 

 

2



--------------------------------------------------------------------------------

V. NON-GAAP MEASUREMENT

Non-GAAP items shall consist of items disclosed in the Company’s Non-GAAP
Financial Measures disclosures in the fiscal 2018 Form 10-K.

In the event of an acquisition during the Plan year, to the extent not already
captured in the non-GAAP disclosures noted above, the Board, upon the proposal
of the Compensation Committee, may in its discretion consider restructuring,
purchase accounting and extraordinary charges associated with such acquisitions
as disclosed in the Company’s Form 10-K to be considered in the calculation of
non-GAAP earnings. If the acquisition provides accretive earnings, the Board
may, in its discretion, include for purposes of bonus calculations as a means to
incent management to pursue accretive acquisitions and in recognition of the
significant time and effort necessary to complete such acquisitions. Upon the
completion of acquisitions, interest income assumed in the fiscal plan will be
adjusted to reflect the cash used.

The Compensation Committee shall evaluate certain events, in its discretion, for
determination of treatment in the bonus calculation. Examples include the impact
of tax legislation and the impact of implementing new accounting standards.

 

VI. DEFERRAL OF BONUS PAYMENT

Executives may elect to defer payment of bonus to no later than January 15,
2019. Such election must be made in writing prior to March 31, 2018.

 

VII. GENERAL PROVISIONS

 

  1. The Plan is subject to all applicable federal and state laws, rules and
regulations as may be required.

 

  2. A Participant’s rights and interests under the Plan may not be assigned,
pledged or transferred.

 

  3. Nothing in the Plan shall confer upon any Participant the right to continue
in the employment of the Company or affect the right of the Company to terminate
the employment of any Participant.

 

  4. The Company shall have the right to withhold from any bonus payment any
federal, state or local and/or payroll taxes required by law to be withheld and
to take such other action as the Compensation Committee deems advisable to
enable the Company and Participant to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to a bonus.

 

  5. It is intended that payments under the Plan qualify as short-term deferrals
exempt from the requirements of Section 409A of the Code.

 

3